Title: Giuseppe Doria Pamfili to the American Commissioners, 15 December 1784
From: Pamfili, Giuseppe Doria
To: American Commissioners


        
          Messieurs
          a Paris le 15. Xbre. 1784.
        
        J’ai rendu compte à ma Cour de l’ouverture contenue dans La Lettre que Vous m’avez fait l’honneur de m’écrire le 22. de Septembre dernier. Sa Sainteté faisant non moins attention à la convenance de Votre proposition, qu’ayant égard à ce que les prérogatives des Catholiques Romains habitans et Sujets des Etats Unis d’Amerique, y sont constamment conservées, m’ordonne de Vous déclarer que tous les batimens portant pavillon des Etats Unis qui aborderont dans les ports de Civitavecchia dans la méditerranée ou d’Ancone dans l’Adriatique y auront tout l’accueil qu’ils peuvent desirer; bien entendu que reciproquement les batimens et les effets des Sujets du St. Siege Seront traités de la même maniere dans les ports des Etats Unis. A cette déclaration je dois ajouter par ordre exprès de Sa Sainteté que les Sujets des Etats Unis d’Amérique trouveront dans les ports de la domination du St. Siege ci-dessus mentionnés une personne députée par Sa Sainteté pour leur donner toute l’assistence dont ils auront besoin.
        Je me félicite d’être chargé de Vous déclarer ces intentions de ma Cour qui ne peuvent qu’être agréables aux Etats Unis d’Amérique.
        J’ai l’honneur d’être avec une parfaite consideration / Messieurs / Votre très humble et très / Obéissant Serviteur
        
          S.J. Archeveque de Seleucia
        
        
        TRANSLATION
        
          Gentlemen
          Paris, 15 December 1784
        
        I have given an account to my court of the overture contained in the letter that you did me the honor of writing to me on 22 September last. His Holiness, no less mindful of the fitness of your proposal than concerned that the prerogatives of the Roman Catholic inhabitants and subjects of the United States of America are continually preserved, orders me to declare to you that ships under the flag of the United States that land in the ports of Civitavecchia on the Mediterranean or Ancona on the Adriatic will find there all the welcome that they might desire, with the reciprocal understanding, of course, that the ships and goods of the subjects of the Holy See will be treated in the same manner in the ports of the United States. To this declaration I must add by explicit order of His Holiness that the subjects of the United States of America will find in the ports under the dominion of the Holy See mentioned above a person designated by His Holiness to give them all the assistance that they might require.
        I am pleased to be charged with declaring to you the intentions of my court, which can only be agreeable to the United States of America.
        I have the honor of being with perfect respect, gentlemen, your very humble and very obedient servant
        
          S.J. Archeveque de Seleucia
        
      